[Cite as State v. Ellis, 2020-Ohio-1130.]


                                         COURT OF APPEALS
                                     COSHOCTON COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                   JUDGES:
                                                 Hon. William B. Hoffman, P.J.
         Plaintiff-Appellee                      Hon. Craig R. Baldwin, J.
                                                 Hon. Earle E. Wise, Jr., J.
 -vs-
                                                 Case Nos. 2019CA0014 & 2019CA0015
 JOHN ELLIS

        Defendant-Appellant                      O P I N IO N




 CHARACTER OF PROCEEDINGS:                       Appeal from the Coshocton County Court
                                                 of Common Pleas, Case Nos.
                                                 2018CR0200 & 2019CR0034


 JUDGMENT:                                       Affirmed

 DATE OF JUDGMENT ENTRY:                         March 24, 2020


 APPEARANCES:


 For Plaintiff-Appellee                          For Defendant-Appellant

 JASON W. GIVEN                                  JEFFREY G. KELLOGG
 Coshocton County Prosecuting Attorney           5 South Washington Street
 318 Chestnut Street                             Millersburg, Ohio 44654
 Coshocton, Ohio 43812
Coshocton County, Case Nos. 2019CA0014 & 2019CA0015                                              2


Hoffman, P.J.
          {¶1}     Appellant John Ellis appeals the judgment entered by the Coshocton

County Common Pleas Court convicting him upon his pleas of guilty to aggravated

trafficking in drugs (R.C. 2925.03(A)(2) in Case No. 2018 CR 0200, App. No.

2019CA0014, and aggravated trafficking in drugs (R.C. 2925.03(A)(2)) in Case No. 2018

CR 0034, App. No. 2019CA0015, and sentencing him to seven years incarceration on

each count, to be served consecutively. Appellee is the state of Ohio.

                                          STATEMENT OF THE CASE1

          {¶2}     Appellant was indicted in three separate cases by the Coshocton County

Grand Jury in late 2018 and early 2019. In trial court case number 2018 CR 0193, he

was charged with two counts aggravated trafficking in drugs. In trial court case no. 2018

CR 0200, he was charged with one count of trafficking in marijuana, one count aggravated

trafficking in a fentanyl-related compound, and one count aggravated trafficking in drugs.

In trial court case number 2019 CR 0034, he was charged with one count of aggravated

trafficking in drugs.

          {¶3}     The case came before the Coshocton County Common Pleas Court on July

24, 2019, for a change in plea hearing. Appellant agreed to plead guilty to the single

count of aggravated trafficking in drugs charged in case number 2019 CR 0034, and to

an amended count of aggravated trafficking in drugs in case number 2018 CR 0200. In

exchange for his pleas of guilty, the State agreed to dismiss all other counts, including

the entirety of the indictment in 2018 CR 00193. After accepting Appellant’s pleas of

guilty, the trial court ordered a pre-sentence investigation.



1   A rendition of the facts is unnecessary for our resolution of the issues raised on appeal.
Coshocton County, Case Nos. 2019CA0014 & 2019CA0015                                           3


      {¶4}   The case proceeded to sentencing on August 16, 2019. The trial court

sentenced Appellant to seven years incarceration on each count, to be served

consecutively.

      {¶5}   It is from the August 26, 2019 judgment of the Coshocton County Common

Pleas Court Appellant prosecutes his appeals, assigning as error:




             I.    THE TRIAL COURT ERRED AND THE DEFENDANT WAS

             DENIED DUE PROCESS OF LAW WHEN THE TRIAL COURT

             FAILED      TO    INFORM       HIM        OF   THE    POTENTIAL       FOR

             CONSECUTIVE SENTENCES AT THE TIME OF HIS PLEA.

             II.   THE   TRIAL     COURT       ERRED        IN    SENTENCING       THE

             DEFENDANT TO CONSECUTIVE SENTENCES.



                                                  I.

      {¶6}   In his first assignment of error, Appellant argues the trial court erred in failing

to advise him as a consequence of his plea, any sentence imposed for violation of the

community control sanction he was serving from Summit County could be ordered to be

served consecutively.

      {¶7}   Crim. R. 11(C)(2)(a) provides:



             (2) In felony cases the court may refuse to accept a plea of guilty or

      a plea of no contest, and shall not accept a plea of guilty or no contest
Coshocton County, Case Nos. 2019CA0014 & 2019CA0015                                       4


      without first addressing the defendant personally and doing all of the

      following:

               (a) Determining that the defendant is making the plea voluntarily, with

      understanding of the nature of the charges and of the maximum penalty

      involved, and if applicable, that the defendant is not eligible for probation or

      for the imposition of community control sanctions at the sentencing hearing.




      {¶8}     Appellant couches his argument in terms of violation of post-release control.

While at one point in the transcript of the sentencing hearing, the trial court mistakenly

uses the term post-release control, it is apparent from the remainder of the transcript and

the record in this case, Appellant was serving a community control sanction as a result of

his conviction in Summit County, not a post-release control sanction.

      {¶9}     Appellant relies on State v. Bishop, 156 Ohio St. 3d 156, 124 N.E.3d 766,

2018 -Ohio- 5132, in support of his argument. We find Bishop distinguishable from the

case at bar.

      {¶10} In State v. Johnson, 40 Ohio St.3d 130, 532 N.E.2d 1295 (1988), the Ohio

Supreme Court held the trial court’s failure to inform a defendant who pleads guilty to

more than one offense that the court may order him to serve any sentences imposed

consecutively, rather than concurrently, is not a violation of Crim.R. 11(C)(2), and does

not render the plea involuntary. Subsequently, in Bishop, supra, at paragraph 2 of the

syllabus, the Ohio Supreme Court held a trial court must inform a defendant who is on

post-release control, and is pleading guilty to a new felony offense, of the trial court's

authority to revoke the defendant's post-release control and impose a prison term
Coshocton County, Case Nos. 2019CA0014 & 2019CA0015                                       5


consecutively to any term of imprisonment it imposes for the new felony offense.

However, where post-release control is not a consideration, the concerns expressed in

Bishop do not apply, and Johnson does not require a defendant be advised of the

possibility of consecutive sentences. State v. Roberts, 9th Dist. Medina No. 19CA0004-

M, 2019-Ohio-4393, ¶ 7.

      {¶11} The Bishop decision specifically cited to the trial court’s authority to revoke

post-release control. Such authority is set forth in R.C. 2929.141:



              (A) Upon the conviction of or plea of guilty to a felony by a person on

          post-release control at the time of the commission of the felony, the court

          may terminate the term of post-release control, and the court may do

          either of the following regardless of whether the sentencing court or

          another court of this state imposed the original prison term for which the

          person is on post-release control:

              (1) In addition to any prison term for the new felony, impose a prison

          term for the post-release control violation. (Emphasis added).



      {¶12} While the court accepting the guilty plea may terminate post-release control

and impose a prison term for its violation regardless of which court in the state imposed

the original sentence for which the person is on post-release control, only the original

sentencing court may impose a sentence for violation of community control.              R.C.

2929.15(B).     In the instant case, Appellant was not on post-release control, the

sentencing court in this case lacked authority to impose a sentence for violation of
Coshocton County, Case Nos. 2019CA0014 & 2019CA0015                                        6


Appellant’s community control sanction from Summit County, and Bishop therefore does

not apply.   We find the trial court did not err in failing to inform Appellant the potential

consequences of his plea in the instant case on the potential sentence of the Summit

County court should his community control be revoked.

      {¶13} The first assignment of error is overruled.

                                                 II.

      {¶14} In his second assignment of error, Appellant argues consecutive sentences

are not supported by the record. He concedes the court made the findings required by

R.C. 2929.14(C)(4) to impose consecutive sentences, but argues the court’s findings are

unsupported by the record.

      {¶15} R.C. 2929.14(C)(4) provides:



              (C)(4) If multiple prison terms are imposed on an offender for

      convictions of multiple offenses, the court may require the offender to serve

      the prison terms consecutively if the court finds that the consecutive service

      is necessary to protect the public from future crime or to punish the offender

      and that consecutive sentences are not disproportionate to the seriousness

      of the offender's conduct and to the danger the offender poses to the public,

      and if the court also finds any of the following:

              (a) The offender committed one or more of the multiple offenses

      while the offender was awaiting trial or sentencing, was under a sanction

      imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised

      Code, or was under post-release control for a prior offense.
Coshocton County, Case Nos. 2019CA0014 & 2019CA0015                                   7


            (b) At least two of the multiple offenses were committed as part of

     one or more courses of conduct, and the harm caused by two or more of

     the multiple offenses so committed was so great or unusual that no single

     prison term for any of the offenses committed as part of any of the courses

     of conduct adequately reflects the seriousness of the offender's conduct.

            (c) The offender's history of criminal conduct demonstrates that

     consecutive sentences are necessary to protect the public from future crime

     by the offender.




     {¶16} Our standard of review of sentencing is set forth in R.C. 2953.08(G)(2):



            (2) The court hearing an appeal under division (A), (B), or (C) of this

     section shall review the record, including the findings underlying the

     sentence or modification given by the sentencing court.

            The appellate court may increase, reduce, or otherwise modify a

     sentence that is appealed under this section or may vacate the sentence

     and remand the matter to the sentencing court for resentencing. The

     appellate court's standard for review is not whether the sentencing court

     abused its discretion. The appellate court may take any action authorized

     by this division if it clearly and convincingly finds either of the following:

            (a)That the record does not support the sentencing court's findings

     under division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of
Coshocton County, Case Nos. 2019CA0014 & 2019CA0015                                    8


      section 2929.14, or division (I) of section 2929.20 of the Revised Code,

      whichever, if any, is relevant;

             (b) That the sentence is otherwise contrary to law.




      {¶17} In the judgment entry of sentencing, the trial court found consecutive

sentences were necessary to protect the public from future crime and to punish Appellant,

were not disproportionate to the seriousness of Appellant’s conduct and the danger he

poses to the public, and his history of criminal conduct demonstrates consecutive

sentences are necessary to protect the public from future crime by Appellant. The trial

court noted Appellant was on community control sanctions for a felony of the third degree

out of Summit County when he committed the offense, and has a prior conviction for

violation of R.C. 2925.03 in Case No. 03 CR 0021 from Coshocton County.

      {¶18} During the sentencing hearing, the trial court made the following statement

from the bench:



             Those sentences will be served consecutively, or one after the other,

      for a total aggregate prison term of 14 years. In imposing a consecutive

      sentence, the court finds that consecutive service is necessary to protect

      the public from the future crime and to punish the offender, and that

      consecutive sentences are not disproportionate to the seriousness of the

      offender’s conduct and to the danger the offender poses the public.

             The court makes further findings in case 18-CR-00200: That case

      was committed while the defendant was on post-release [sic] control for a
Coshocton County, Case Nos. 2019CA0014 & 2019CA0015                                      9


      felony of the third degree in Summit County, Ohio. And the court further

      notes that the offender’s history of criminal conduct demonstrates that

      consecutive sentences are necessary to protect the public from future crime

      by the offender. The court notes that the defendant has a prior felony

      conviction for trafficking in marijuana in 2003, and the defendant has a prior

      felony conviction for having weapons while under disability, aggravated

      possession of drugs, and possession of drugs out of Summit County in

      2018. The court further finds that the harm caused by the offenses is so

      great or unusual that no single prison term for any of the offenses committed

      adequately reflects the seriousness of the offender’s conduct. And, Mr.

      Ellis, that’s where the rubber really hits the road here. And this is a tragedy,

      because it didn’t have to be this way. And you went down a path of not only

      drug abuse but of distribution of a lot of methamphetamine in this

      community. A drug that has wreaked havoc upon this community. Mr. Ellis,

      you are not a drug addict coming in having sold .05 grams of meth to

      another drug addict. Instead, Mr. Ellis, you are a major drug dealer.



      {¶19} Sent. Tr. 9-10.

      {¶20} The court also noted one of the offenses was committed in the vicinity of a

juvenile, and Appellant’s actions show a “pure disregard” for the law of the State of Ohio

and an intentional desire to traffic in methamphetamine. Sent. Tr. 7-8.
Coshocton County, Case Nos. 2019CA0014 & 2019CA0015                                     10


      {¶21} We find the imposition of consecutive sentences was not contrary to law.

We further find the record, including the presentence investigation report filed under seal

with this Court, supports the court's findings under R.C. 2929.14(C)(4).

      {¶22} The second assignment of error is overruled.           The judgment of the

Coshocton County Common Pleas Court is affirmed.




By: Hoffman, P.J.
Baldwin, J. and
Wise, Earle, J. concur